DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/22 has been entered. Currently, claims 8-14, 17-20, 26-27, and 29-32 are pending, of which claims 30-32 are newly added.

Response to Arguments

Applicant's arguments filed 2/11/22 have been fully considered but they are not persuasive. 
Applicant’s asserts MAEKAWA (US 2012/0229845) and CIOCARLIE (US 2015/0244890), whether considered individually or in proper combination, does not teach or suggest at least "set an option indicating that a print setting value related to a function executable by all of the image forming apparatuses is to be transmitted to an information processing apparatus and another print setting value related to another function not executable by at least one of the image forming apparatuses is not to be transmitted to the information 50 that stores printer capability information for a plurality of printers (paras 19-21). A user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values. A print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer (paras 41-45). Thus, print settings values will only be displayed for print options a printer is capable of performing and will not be displayed otherwise. Ciocarlie discloses a print server 120 that defines printer groups to create printer pools consisting of a plurality of printing devices (para 22). Print server 120 also obtains printer capability information and distributes a print job based on the print job capabilities of each printer that is part of a selected printer pool (paras 33 and 46-48). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the available printer list displayed to a user, as taught by Maekawa, with only printers capable of performing the print job based on print job settings, as taught by Ciocarlie. Thus, when a user selects a printer pool, only print setting values associated with the printer capability of every printer in the pool will be able to be set. The suggestion/motivation for doing so would have been to make it quick and easy for a user to see and select the most appropriate printer for executing the desired print job thereby increasing user friendliness and system efficiency.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-11, 14, 17, 20, 26-27 and 29-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maekawa et al. (US 2012/0229845) in view of Ciocarlie et al. (US 2015/0244890).
Regarding claims 8 and 20, Maekawa a method of controlling a server system and a server system comprising: 
a storage configured to store identifiers of image forming apparatuses in association with a group (see Fig. 1 and paras 19-20, storage administration server 50 stores a printer administration table 52 containing a user ID, printer names, and capability information associated with each other, storage administration server 50 stores printer name identifiers, such as PN1 and PN2, that are a group of printers associated with a user U1);
one or more processors configured to cause the server system to: 
set an option indicating that a print setting value related to a function executable by the image forming apparatuses is to be transmitted to an information processing apparatus and another print setting value related to another function not executable by at least one of the image forming apparatuses is not to be transmitted to the information processing apparatus (see paras 19-22 and 41-45, storage administration server 50 receives printer capability information from the plurality of printers and stores the capability information in printer administration table 52, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer); 
select the print setting value from among print setting values according to the set option (see paras 41-45, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer); 
80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer); 
receive the transmitted print setting value and image data from the information processing apparatus that received the transmitted print setting value (see paras 41-45, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer); and 
transmit the received print setting value and the received image data to one of the image forming apparatuses in association with the group (see paras 19, 22, and 43-44, storage administration server 50 stores a printer administration table 52 containing a user ID, printer names, and capability information associated with each other, storage administration server 50 also stores a job administration table 54 containing user ID and job information associated with each other, PC 80 receives printer capability information from storage administration server 50).
Maekawa does not disclose expressly determine whether a function is able to be executed by all of the plurality of image forming apparatuses.
Ciocarlie discloses determine whether a function is able to be executed by all of the plurality of image forming apparatuses (see Figs. 4 and 5 and paras 32-33 and 44-48, controller 124 of print server 120 compares settings for a print job to capabilities of each printer in the printer pool in order to determine which printers are capable of handling the print job and then transmits the print job to a plurality of capable printers).
14, Maekawa discloses an external apparatus that communicates with a server stored information of image forming apparatuses in association with a group comprising: 
a display (see para 43, PC 80 can display and select print settings); and 
one or more processors (CPU 22) configured to cause the external apparatus to:
transmit, to the server system, an instruction to set an option indicating that a print setting value related to a function executable by the image forming apparatuses is to be transmitted to an information processing apparatus and another print setting value related to another function not executable by at least one of the image forming apparatuses is not to be transmitted to the information processing apparatus (see paras 19-22 and 41-45, storage administration server 50 receives printer capability information from the plurality of printers and stores the capability information in printer administration table 52, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer);
obtain, from the server system, the print setting value related to the function executable by the all of the image forming apparatuses associated with the group (see paras 19-22 and 41-45, storage administration server 50 receives printer capability information from the plurality of printers and stores the capability information in printer administration table 52, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer); and 
display, on the display, the received print setting value and transmit the displayed print setting value and image data to the server system (see paras 19, 22, and 43-45, storage administration server 50 stores a printer administration table 52 containing a user ID, printer names, and capability information associated with each other, storage administration server 50 54 containing user ID and job information associated with each other, PC 80 displays printer capability information received from storage administration server 50, a user selects, via the display of PC 80, a printer to perform printing, displays the capabilities of the selected printer, and selects setting parameters for printing).
Maekawa does not disclose expressly information indicating function that is determined to be able to be executed by all of image forming apparatuses identifiers.
Ciocarlie discloses information indicating function that is determined to be able to be executed by all of image forming apparatuses identifiers (see Figs. 4 and 5 and paras 32-33 and 44-48, controller 124 of print server 120 compares settings for a print job to capabilities of each printer in the printer pool in order to determine which printers are capable of handling the print job and then transmits the print job to a plurality of capable printers).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the obtaining of usable in common capabilities of a plurality of printing devices, as described by Ciocarlie, with the system of Maekawa. Thus, when a user selects a printer pool, only print setting values associated with the printer capability of every printer in the pool will be able to be set.
The suggestion/motivation for doing so would have been to make it quick and easy for a user to see and select the most appropriate printer for executed the desired print job thereby increasing user friendliness and system efficiency.
Therefore, it would have been obvious to combine Ciocarlie with Maekawa to obtain the invention as specified in claims 8, 14, and 20.
 
Regarding claim 9, Maekawa further discloses wherein the one or more processors are configured to obtain an identifier of an image forming apparatus from the image forming apparatus, wherein the obtained identifier is stored in the storage in association with the group (see para 19, storage administration server 50 receives printer capability information from the 52, a user ID, a printer name, and capability information are associated with each other).  
Regarding claim 10, Maekawa further discloses wherein the received image data and the received print setting value is transmitted to one of the image forming apparatuses in accordance with a request received from said one of the image forming apparatuses (see paras 45, 47, and 60, PC 80 creates a “print ticket” including print data and condition data, sends this to server 50 which then sends to the selected printed for printing).
Regarding claims 11, and 17, Maekawa further discloses wherein the one or more processors are further configured to cause the server system to obtain capability information of an image forming apparatuses, and wherein the capability information includes at least any one of the following: information indicating whether color output is supported, information indicating a supported sheet size, information indicating whether two-sided printing is supported, and information indicating an executable finishing process (see Fig. 1 and paras 20-21 and 45, capabilities such as usable color, paper size, etc. are displayed).
Regarding claim 16, Maekawa further discloses transmit a print data including a print setting to the server system, wherein the print setting is set via a print setting screen displayed based on the obtained information (see paras 43-45, 47, and 60, server 50 sends a print setting screen to PC 80, a user of the PC 80 then selects a printer to perform printing, displays the capabilities of the selected printer, and selects setting parameters for printing, PC 80 creates a “print ticket” including print data and condition data, sends this to server 50 which then sends to the selected printed for printing).
Regarding claim 26, Maekawa further discloses wherein the one or more processors is further configured to cause the sever system to: 
receive, from the information processing apparatus, a obtaining request and transmit, to the information processing apparatus, the selected print setting value upon receipt of the obtaining request (see paras 19 and 43-45, storage administration server 50 receives printer 52, a user ID, a printer name, and capability information are associated with each other, server 50 sends a print setting screen to PC 80, a user of the PC 80 then selects a printer to perform printing, displays the capabilities of the selected printer, and selects setting parameters for printing).
Regarding claim 27, Maekawa further discloses wherein the one or more processors are further configured to cause the sever system to: 
receive from an image forming apparatus, a registration request for registering the image forming apparatus (see para 19, storage administration server 50 registers printing devices and associated capabilities in printer administration table 52); 
obtain, from the image forming apparatus for which registration is requested, capability information of the image forming apparatus (see para 19, storage administration server 50 receives printer capability information from the plurality of printers and stores the capability information in printer administration table 52); and 
store the obtained capability information in association with the identifier (see para 19, storage administration server 50 receives printer capability information from the plurality of printers and stores the capability information in printer administration table 52).  
Regarding claim 29, Ciocarlie further discloses one or more processors are configured to: obtain capability information of the image forming apparatus; perform an AND operation on pieces of capability information obtained from the image forming apparatuses the identifiers of which are stored in association with the group. Wherein the print setting value is selected based on the AND operation (see Figs. 4 and 5 and paras 32-33 and 44-48, controller 124 of print server 120 compares settings for a print job to capabilities of each printer in the printer pool in order to determine which printers are capable of handling the print job and then transmits the print job to a plurality of capable printers).
30, Maekawa further discloses wherein the one or more processors are configured to: set another option indicating that a print setting value related to a function any one of the image forming apparatuses is able to execute; and transmit the print setting value related to the function any one of the image forming apparatuses is able to execute according to the set another option (see paras 19-22 and 41-45, storage administration server 50 receives printer capability information from the plurality of printers and stores the capability information in printer administration table 52, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer).  
Regarding claim 31, Maekawa further discloses wherein the another print setting value is not transmitted to the information processing apparatus according to the set option (see paras 19-22 and 41-45, a user operates PC 80 by accessing a web server for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer, no print setting values can be set for capabilities the printer does not possess).  
Regarding claim 32, Maekawa further discloses wherein the option is set based on a user instruction received via a network (see paras 19-22 and 41-45, a user operates PC 80 by accessing a web server, via a network, for the storage administration server 50 to select a printer and to set associated print setting values and a print condition selection screen is displayed to a user to select print settings values based on the capabilities of the selected printer).

Claims 12, 13, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maekawa and Ciocarlie as applied to claims 8 and 14 above, and further in view of Someshwar et al. (US 2002/0116439).
Regarding claims 12 and 18, Maekawa and Ciocarlie do not disclose expressly wherein the image forming apparatuses are image forming apparatuses supporting a predetermined printing protocol.
Someshwar discloses wherein the predetermined image forming apparatuses are image forming apparatuses supporting a predetermined printing protocol (see para 19, the protocol for communication between the software and the printers could be any suitable protocol, such as SNMP, IPP, or JDF).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the IPP printing protocol, as described by Someshwar, with the system of Maekawa and Ciocarlie.
The suggestion/motivation for doing so would have been to provide a more capable and secure printing environment.
Therefore, it would have been obvious to combine Someshwar with Maekawa and Ciocarlie to obtain the invention as specified in claims 12 and 18.

Regarding claims 13 and 19, Someshwar further discloses wherein the predetermined printing protocol is the Internet Printing Protocol (IPP) (see para 19, the protocol for communication between the software and the printers could be IPP).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677